Case 1:18-cv-00681-RJL Document 165-8 Filed 03/13/20 Page 1 of 3




         Exhibit 7
      Case 1:18-cv-00681-RJL Document 165-8 Filed 03/13/20 Page 2 of 3



From:             Meryl Governski
To:               Eden Ouainton Ceouainton@gmail.coml
Cc:               Michael Gottlieb; Joshua Riley: Hall Samuel (SHall@willkie.coml
Subject:          Rule 31 Deposition Transcript and Exhibits
Date:             Friday, January 17, 2020 8:35:00 PM
Attachments:      E Ratner 1-17-2020 Condensed.pdf
                  E Ratner 1-17-2020 Full Size.pdf
                  Ratner Exhibits.zip


Mr. Quainton,

Attached please find the transcript and exhibits related to the Rule 31 deposition of E llen
Ratner.

PLEASE NOTE THAT MS. RATNER HAS DESIGNATED THE TRANSCRIPT AND
EXHIBITS AS HIGHLY CONFIDENTIAL-ATTORNEY'S EYES ONLY.

From: Lynn Ann Konitsky
Sent: Friday, January 17, 2020 5:43 PM
To: English, Andrew
Subject: transcript pdf version Ellen Ratner 1-17-2020 Exhibits


Good afternoon,
      attached is the transcript of the videotaped deposition of Ellen
Ratner and the
exhibits. Please contact my office if you have any trouble opening the
attachments.
Your copy of the signature letter for this deponent and invoice will be
sent in a separate email.
thank you for your business!
   Lynn



Lynn A. Konitsky, RMR, CRR
Waters Reporting Services
38385 Wood Road
Willoughby, Ohio 44094
440 269.1980




Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain . Email messages to clients of Willkie Farr & Gallagher LLP
presumptively contain information that is confidential and legally privileged; email messages to non-
clients are normally confidential and may also be legally privileged. Please do not read, copy, forward or
     Case 1:18-cv-00681-RJL Document 165-8 Filed 03/13/20 Page 3 of 3



store this message unless you are an intended recipient of it. If you have received this message in error,
please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in the
United States under the laws of the State of Delaware, which laws limit the personal liability of partners.
